PRONARR in assumpsit on appeal from a Justice of the Peace. The demand of the plaintiff below was for eighty dollars, balance due, after deducting payments, for work and labor, c, who being sworn testified that he worked and charged for it by the hour, and that sixty hours' work constituted a week's work in his business, and that he kept the account of his work by the hour on a slate, but by the week in the account book produced and sworn to by him as his book of original entries, but that he had not preserved the entries on his slate, as they were effaced when they amounted to sixty hours, and when they were first entered upon his book.
Higgins, for the defendants below, objected to the admissibility of his book in evidence, because upon his own showing, it was not his book of original entries of the account.
Nields, for the plaintiff below. If not impossible, it was the next thing to an impossibility almost, for any workman to keep a regular book of account or charges by the hour, nor when working and charging by the hour, to charge them by the day at the close of each day. And although it was usual when laborers were hired to work by the day, or at so much per day, to charge by the day, and to keep their accounts accordingly, yet there was nothing in the statute which necessarily required them to do so, for even in such a case, an account regularly and fairly kept by the week, instead of by the day, *Page 654 
would answer the requirements of it. Nor would a simple mark for each hour on a slate, to be wiped from it and formally entered in a regular account with pen and ink in his book when it reached to sixty, make the former instead of the latter, his book of original entries of his account against the party so employing him.
By the Court. Under the liberal rulings which have uniformly prevailed from a very early day in this State on this subject, we cannot exclude the entries or the book offered in this case under the facts proved, but must admit it to go to the jury subject to such exceptions as may affect or impair the weight or sufficiency of it to prove the charges contained in it to the satisfaction of the jury.
 *Page 9